DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Claim Rejections - 35 USC § 103
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (US3678947) in view of Montoli (US2007/0181143).
Regarding claim 1, Ehrlich discloses a device for packaging and applying eyeliner (refer to Abstract; additionally refer to Figures 1-2), comprising:
a container (12) forming a handle (a user may grasp the exterior of 
container, 10, for use as a handle) of the device and containing an eyeliner (“coloring liquid for application to the eyelid, is retained in elongated fibers 10”, refer to Column 2, lines 33-34) to be applied, the container comprising an opening (the applicator tip, 16, “projects partially past the flange 12b”, refer to Column 2, lines 48-50; additionally refer to Figure 1, which shows a cross-section of the applicator tip extending through the flange, wherein the hatching/solid wall of the flange is broken to permit passage of the applicator tip; this broken portion of the flange is an opening in the container), 
an applicator tip (16) made of a felt (“The rigid applicator tip…consists of…felt”, Column 3, lines 28-30), the applicator tip having:
an end piece (portion of 16 disposed on an interior of 12, refer to 
cropped and annotated Figure 1, below), the end piece extending entirely in the opening (the applicator tip, 16, “projects partially past the flange 12b”, refer to Column 2, lines 48-50; additionally refer to Figure 1, which shows a cross-section of the applicator tip extending through the flange, wherein the hatching/solid wall of the flange is broken to permit passage of the applicator tip; this broken portion of the flange is an opening in the container) of the container such that at least a part of the end piece extends in the container containing the eyeliner to soak the applicator tip with the eyeliner that contacts it (refer to Figure 1), 
an applicator part (portion of 16 disposed exterior to 12, refer to Figure 1) 
extending from a distal end of the applicator tip and out of the container (refer to Figure 1) for applying eyeliner soaked in the applicator tip to a skin, wherein the applicator part and the end piece are integrally formed (refer to annotated Figure 1, below wherein the cross-section of the end piece and the applicator tip are shown to the monolithic/integrally formed).  

    PNG
    media_image1.png
    463
    921
    media_image1.png
    Greyscale

Ehrlich does not disclose that the applicator part has two opposite main facets, and 
a junction part joining the end piece and the applicator part, the junction 
part having a cross section that is narrower than the cross section of the end piece and narrower than the cross section of the applicator part, the junction part being integrally formed with the applicator part and the end piece, 
each main facet having a variable width that passes through a maximum, the two
facets converging in the direction of a distal end of the applicator tip, the facets each having an elongate contour, the facets being connected to each other by two side facets having each a convex shape in cross section and a convex shape in longitudinal section, the side facets having distal portions that-2-Application No. 15/532,584 converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the applicator tip, the applicator tip being symmetrical with respect to a first median plane of symmetry that passes between the two main facets and the applicator tip being symmetrical with respect to a second plane of symmetry that intersects the two main facets mid-way across their width, wherein the elongate contour is oval.  Rather, Ehrlich’s applicator part has a single facet (angled face at distal end of 16, as best shown in Figure 1, or flat face shown in Figure 2b) and provides the applicator part being joined to the end piece via an area having substantially constant cross section.  
Montoli discloses a similar applicator tip (210, 310, Figures 15-40) for applying eyeliner (refer to Paragraph [0002]), comprising an end piece (220, 320) configured to be mounted in a container, an applicator part (262, 362) for applying product, wherein the applicator part has a single facet (264, Figures 15-28), similar to the configuration of Ehrlich, or alternatively, wherein the applicator part has two opposing main facets (364, Figures 29-40), thereby demonstrating that the number of facets can effectively be changed as a matter of simple substitution of one known element for another to obtain predictable results. Montoli’s applicator with two opposing main facets further comprises a junction part (340) joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and narrower than the cross section of the applicator part, the junction part being integrally formed with the applicator part and the end piece (best shown in Figures 30-31, 36-37; additionally, Montoli teaches the applicator being molded thereby providing an applicator that is integrally formed, refer to Paragraph [0073]), each main facet having a variable width that passes through a maximum (best shown in Figures 32 and 38 wherein a maximum width occurs toward distal end, 366, of the applicator part), the two facets converging in the direction of a distal end of the applicator tip (best shown in Figures 30-31, 34, 36-37, and 40), the facets each having an elongate contour (best shown in Figures 29-32, and 35-38, wherein the facets are shown to be an elongated circular/oval shape), the facets being connected to each other by two side facets (not labeled, refer to annotated Figure 29 below, wherein the shaded portion defines a first interpretation of the side facet; refer to annotated Figure 31 below for an alternate interpretation of the side facet) having each a convex shape in cross section (best shown in Figure 29, wherein the side facets are formed from a rounded, cylindrical surface, thereby providing a convex cross section), and a convex shape in longitudinal section (the side facets converge toward a distal end of the applicator tip via a convex curvature, refer to Figure 32), the side facets having distal portions that converge towards the distal end of the applicator tip (best shown in Figures 29-31, 34-37; the two side facets are shown to narrow toward the distal end of the applicator, thereby providing a convergence at the distal end) and proximal portions that converge towards a proximal end of the applicator tip (with the interpretation of Figure 29, below, the side facets are widest at the proximal end of the applicator closest to the junction part and are shown to join one another, thereby converging), the applicator tip being symmetrical with respect to a first median plane of symmetry that passes between the two main facets and the applicator tip being symmetrical with respect to a second plane of symmetry that intersects the two main facets mid-way across their width (refer to the second annotated Figure 29, below),-2-Application No. 15/532,584 wherein the elongate contour is oval (best shown in Figures 29, 32, 35, 38 wherein the main facets are shown to be an elongated circle, thereby providing an oval shape). 
It would have been obvious to one of ordinary skill in the art to modify Ehrlich’s applicator tip to have two opposite main facets, as taught by Montoli, instead of a single facet, since such a modification would have involved a simple substitution of one known element for another to obtain predictable results; it would additionally have been obvious to modify Ehrlich’s applicator tip to comprise a junction part joining the end piece and the applicator part, the junction part having a cross section that is narrower than the cross section of the end piece and narrower than the cross section of the applicator part, the junction part being integrally formed with the applicator part and the end piece, each main facet having a variable width that passes through a maximum, the two facets converging in the direction of a distal end of the applicator tip, the facets each having an elongate contour, the facets being connected to each other by two side facets having each a convex shape in cross section and a convex shape in longitudinal section, the side facets having distal portions that-2-Application No. 15/532,584 converge towards the distal end of the applicator tip and proximal portions that converge towards a proximal end of the applicator tip, the applicator tip being symmetrical with respect to a first median plane of symmetry that passes between the two main facets and the applicator tip being symmetrical with respect to a second plane of symmetry that intersects the two main facets mid-way across their width, wherein the elongate contour is oval, as taught by Montoli, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
	   

    PNG
    media_image2.png
    532
    417
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    548
    411
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    657
    509
    media_image4.png
    Greyscale


Regarding claim 8, the combination of Ehrlich and Montoli disclose the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the facets of Montoli were incorporated into Ehrlich’s device, wherein Montoli’s main facets are concave (refer to annotated Figure 29, below). Thus, the combination discloses the device according to claim 1, wherein the main facets are concave faces.

    PNG
    media_image5.png
    559
    603
    media_image5.png
    Greyscale

Regarding claim 12, the combination of Ehrlich and Montoli discloses the device according to claim 1, as applied above. Per the modification addressed in claim 1, the applicator shape of Montoli was incorporated into the device of Ehrlich, wherein the distal end of Montoli’s applicator tip is situated on a longitudinal axis of the applicator tip, said longitudinal axis being rectilinear (refer to rotated and annotated Montoli Figure 32, below). Thus, the combination provides all the limitation of claim 12.

    PNG
    media_image6.png
    632
    1200
    media_image6.png
    Greyscale

Regarding claim 16, the combination of Ehrlich and Montoli discloses the device of claim 1, as applied above. Per the modification addressed in claim 1, the shape of Montoli’s applicator tip was incorporated into Ehrlich’s device, wherein the side facets (the side facets are interpreted as shown in annotated Figure 31, below) have a smaller maximum width than the maximum width of the main facets (refer to rotated and annotated Montoli Figures 31 and 32 below wherein the maximum width of the main facet is depicted as being substantially the same size as the cylinder width, whereas the maximum width of the side facet is depicted as being less than the cylinder width). Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. Thus, the combination provides all the limitations of claim 16.
     
    PNG
    media_image7.png
    519
    500
    media_image7.png
    Greyscale
       
    PNG
    media_image8.png
    520
    423
    media_image8.png
    Greyscale

Claims 7, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ehrlich and Montoli as applied to claim 1 above, and further in view of Gueret (US2012/0312315).
Regarding claims 7, 15, and 17, the combination of Ehrlich and Montoli discloses the device according to claim 1, as applied above.  The combination does not explicitly disclose wherein the main facets have a radius of curvature greater than 4mm, or greater than 10mm, in longitudinal section or that the side facets have a radius of curvature less than 20mm at a middle of the side facets, rather, the combination is silent on the radius of curvature.  Gueret discloses a similar shaped applicator (6) comprising two main facets (11).  The main facets coincide partially with the coinciding outline of the whole applicator, wherein the applicator is noted to have a radius of curvature of 34mm (Paragraph [0128]), since the main facets are aligned with the main body, it follows that the facet will have a radius of curvature near that of the applicator, i.e. 34 mm, which is within the claimed range of greater than 4mm and greater than 10mm.  Gueret further discloses that the radius of curvature of the sides of the applicator is 15mm, which is within the claimed range of less than 20mm.  Refer additionally to Figures 1-27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Ehrlich and Montoli such that the main facets have a radius of curvature greater than 4mm and greater than 10mm and the side facets have a radius of curvature less than 20mm at a middle of the side facets, as taught by Gueret, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claims 11 and 18, the combination of Ehrlich and Montoli disclose the device according to claim 1, as applied above. The combination does not explicitly disclose wherein the felt is not flocked or the felt is flocked. Gueret discloses a similar shaped applicator (6, Figures 1-27) comprising two main facets (11, 12), wherein the applicator may be either flocked (refer to Paragraph [0023]; additionally refer to Figures 1-7) or not flocked (refer to Paragraph [0144]; additionally refer to Figures 8-12]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Ehrlich and Montoli such that the felt applicator is either flocked or not flocked, as taught by Gueret, since such a modification would have involved combining prior art elements according to known methods, i.e. flocking, to yield predictable results such as a change in the feel of a surface of the applicator.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Argument #1:
In Ehrlich, the applicator tip is cylindrical and Ehrlich is silent on the proportion of the applicator tip that must be inserted within the container.
Response #1:
While Figure 1 of Ehrlich shows the applicator tip being cylindrical, Ehrlich explicitly discloses that the shape of the tip may be changed. Ehrlich’s applicator tip is modified with the teachings of Montoli to change the shape of the applicator tip.
Ehrlich discloses an end piece. In the rejection above, the end piece is defined by the portion of the applicator tip that extends into the container. Thus, by definition, the end piece of Ehrlich is inserted entirely into the container.
Argument #2:
In Montoli, the applicator part is non-porous; it is essential that the applicator part is plastic. Thus, Montoli does not disclose that the applicator tip is configured to soak in the product contained in the container through the end piece. One of ordinary skill would not have found any teaching in Montoli for the teaching in the references as to which part of the proximal part of the applicator tip should be inserted within the container.
Response #2:
Montoli is not being relied upon for the teaching of a porous applicator, rather, Ehrlich is being relied upon for the teaching of a porous applicator. Montoli is only being relied upon for the teaching of the shape of the applicator. Ehrlich discloses only a portion of the applicator tip that is used for applying a cosmetic composition, i.e. the applicator part, is situated on an exterior of the container; i.e. the majority of the applicator tip is disposed on an interior of the container. Further, it is known to provide an applicator having an end piece that is disposed entirely in an opening of the container, refer to Figure 25 of Gueret (US2012/0312315) and Figure 11 of Gueret (WO2013/153528).
Argument #3:
In Montoli, the side facets are cylindrical and not with a convex shape in longitudinal section.
Response #3:
In longitudinal section, the side facets taper toward a distal end of the applicator tip and provide a convex shape, refer to annotated Figure 32 below.

    PNG
    media_image9.png
    532
    870
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772